internal_revenue_service number release date index number ------------------------- ----------------------------- ----------------- ------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-131565-11 date december legend distributing controlled sub sub shareholder person business a business b state a state b date date ----------------- ------------------------------- ----------------------------- ---------------------- ------------------------------- ----------------------------- ----------------------------------- ------------------------------------------------------- ----------------------------- ---------------------- ------------------------------------------------ ----------------------------- ---------------------------------------- -------------------------------------- ------------------------------------------------------------------------ ------------------ ------------------------------------------------- ----------------------------------------------- ------------- -------------------- ------------------------- ------- plr-131565-11 date date date date date date a b c d e f g h i j k l m n o p q r s t u v w x y ------------------ -------------------- ------------- ----------------- ----------------- ------------------ ---- -- ---- -- ----------------------- ----------------------- ------------------------ ----------------------- ------------- ----------------------------------- ----------------------- ------------------------ ------------- ------------------------ ------------------------ ------------------------ -------------- ---- -------------- -------- -------------- ------ ---------------------------------- -------- --------------------------------- plr-131565-11 z aa -------------- ---- dear ---------------- this letter responds to your letter dated date and subsequent correspondence in which you requested rulings regarding certain federal_income_tax consequences of a series of proposed transactions the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has reviewed no information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 provided that for purposes of ruling we have assumed that any acquisitions of stock that result or are deemed to result from a the replication of the proxy arrangement with respect to the controlled stock b the open market repurchases other than any such acquisitions of stock deemed to be by person or shareholder or c except with respect to person or shareholder the receipt of cash in lieu of fractional shares in connection with the reverse_stock_split as such capitalized terms are defined below are in each case acquisitions of stock that are part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution summary of facts distributing is a publicly traded state a corporation and the common parent of an affiliated_group_of_corporations including sub and sub that file a consolidated federal_income_tax return distributing is engaged through its subsidiaries in business a and business b distributing has three classes of stock outstanding distributing common_stock distributing class b common_stock and distributing preferred_stock holders of distributing common_stock distributing class b common_stock and distributing preferred_stock vote together as a single class on all matters including the election of distributing directors except that holders of distributing common_stock acting as a plr-131565-11 single class are entitled to elect a percent of the total number of distributing directors the director vote holders of distributing common_stock are entitled to b vote per share and holders of distributing class b common_stock are entitled to c votes per share this voting structure together with the director vote the high-vote low-vote structure holders of distributing preferred_stock are entitled to d votes per share when voting together as a class with the distributing common_stock and distributing class b common_stock as of date shareholder owned directly or indirectly e percent of the outstanding distributing common_stock and all the outstanding distributing class b common_stock shareholder’s distributing stock represents f percent of the aggregate voting power measured by the ability to elect directors of all classes of distributing stock outstanding as of date person owned directly or indirectly g percent of the outstanding distributing common_stock in addition pursuant to a stockholders agreement person has an irrevocable proxy to vote all shares of distributing common_stock and distributing class b common_stock held by shareholder and its subsidiaries except in the case of certain limited matters the proxy arrangement under the proxy arrangement and combined with person’s personal holdings of distributing common_stock person has the ability to vote distributing stock representing h percent of the aggregate voting power measured by the ability to elect directors of all classes of distributing stock outstanding the proxy arrangement will continue in effect after the proposed transactions pursuant to authorizations passed by distributing’s board_of directors in date and date distributing may repurchase up to i shares of distributing common_stock as part of an ongoing share repurchase plan under this plan distributing has repurchased j shares of distributing common_stock in open market transactions since date representing k percent of the distributing common_stock outstanding the completed open market repurchases neither person nor shareholder participated in the completed open market repurchases accordingly the completed open market repurchases have caused the voting power measured by the ability to elect directors represented by person’s and shareholder’s distributing common_stock to increase by l percent in the aggregate distributing expects to enter into additional transactions pursuant to its share repurchase plan that could result in distributing repurchasing up to m additional shares of distributing common_stock prior to the distribution representing an additional n percent of the distributing common_stock outstanding the additional open market repurchases and together with the completed open market repurchases the open market repurchases neither person nor shareholder is expected to participate in the additional open market repurchases accordingly the additional open market repurchases could cause the voting power measured by the ability to elect directors represented by person’s and shareholder’s distributing common_stock to increase by up to an additional o percent in the aggregate or a total of plr-131565-11 p percent in the aggregate when considered in combination with the completed open market repurchases distributing currently has outstanding q dollars of r percent senior notes due in date s dollars of t percent senior notes due in date and u dollars of v percent senior notes due in date the distributing notes sub a state b limited_liability_company is an existing wholly owned direct subsidiary of distributing and is engaged through its subsidiaries in business b sub has elected to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 sub a state a limited_liability_company is an existing wholly owned direct subsidiary of sub and is engaged through its subsidiaries in business b sub is an entity disregarded as separate from sub for federal_income_tax purposes under sec_301_7701-3 financial information has been received indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what are represented to be valid business purposes and to effect the distribution distributing proposes the following steps which have been partially consummated proposed transactions i ii iii iv v on date distributing formed controlled a state a corporation the outstanding shares of distributing preferred_stock will be cashed out through a merger of a newly formed wholly owned subsidiary of distributing with and into distributing the preferred_stock merger sub will cancel or cause to be cancelled existing intercompany receivables the intercompany receivables that distributing owes sub or sub the intercompany receivables distribution in addition sub will borrow w dollars from one or more unrelated third parties which borrowing will not be guaranteed by distributing and will distribute the borrowing proceeds as well as an additional_amount of cash possibly financed through additional third party borrowing which borrowing will not be guaranteed by distributing to distributing the cash distribution distributing will contribute all of the membership interests in sub to controlled the controlled contribution distributing will consummate a one-for-two reverse_stock_split the reverse_stock_split in connection with the distribution to adjust the number of shares of plr-131565-11 distributing common_stock and distributing class b common_stock outstanding in the reverse_stock_split distributing will issue a one share of new common_stock stock split distributing common_stock in exchange for two shares of outstanding distributing common_stock and b one share of new class b common_stock stock split distributing class b common_stock in exchange for two shares of outstanding distributing class b common_stock no fractional shares of stock split distributing common_stock or stock split distributing class b common_stock will be issued in the reverse_stock_split instead a transfer agent will aggregate all fractional shares of stock split distributing common_stock that distributing shareholders would otherwise be entitled to receive and as soon as practicable following the distribution a sell the fractional shares in the open market at prevailing market prices and b distribute to each distributing shareholder otherwise entitled to receive a fractional share of stock split distributing common_stock cash in an amount equal to the shareholder’s proportionate interest in the net_proceeds from such sale any cash in lieu of fractional shares of stock split distributing class b common_stock will be provided directly by distributing as determined by its board_of directors vi the outstanding shares of controlled common_stock held by distributing will be recapitalized into shares of controlled common_stock and controlled class b common_stock the controlled recapitalization reflecting the high-vote low- vote structure the number of shares of controlled common_stock and controlled class b common_stock outstanding after the controlled recapitalization will in each case equal the number of such shares to be distributed in the distribution vii distributing will amend its amended and restated certificate of incorporation in accordance with the laws of state a pursuant to which amendment a each issued and outstanding share of stock split distributing common_stock will be reclassified into i b share of common_stock of distributing with a different par_value the new distributing common_stock and ii x of a share of serie sec_1 mandatory exchangeable preferred_stock of distributing the new distributing serie sec_1 preferred_stock and b each issued and outstanding share of stock split distributing class b common_stock will be reclassified into i b share of class b common_stock of distributing with a different par_value the new distributing class b common_stock and ii x of a share of serie sec_2 mandatory exchangeable preferred_stock of distributing the new distributing serie sec_2 preferred_stock collectively the distributing recapitalization viii immediately following the distributing recapitalization a each x of a share of new distributing serie sec_1 preferred_stock will pursuant to its terms automatically and immediately exchange into one share of controlled common_stock and b each x of a share of new distributing serie sec_2 preferred_stock will pursuant to its terms automatically and immediately exchange into one share of controlled class b common_stock together with step vi the distribution no plr-131565-11 fractional shares of controlled common_stock or controlled class b common_stock will result from the distribution the proxy arrangements will be replicated with respect to the controlled stock the distribution would be treated as a distribution to which sec_355 applied if a the additional open market repurchases exceeded y shares of distributing common_stock and b the replication of the proxy arrangement with respect to the controlled stock resulted or were deemed to result in an acquisition of stock for sec_355 purposes in addition the distribution would be treated as a distribution to which sec_355 applied if each of the following transactions resulted or were deemed to result in an acquisition of stock for sec_355 purposes a the replication of the proxy arrangement with respect to the controlled stock b the completed open market repurchases other than any such acquisitions of stock deemed to be by person or shareholder and c except with respect to person or shareholder the receipt of cash in lieu of fractional shares in connection with the reverse_stock_split the possible effects under sec_355 described in the preceding two sentences have been specifically considered in issuing ruling it is intended that controlled have z dollars of cash on hand immediately following the distribution the amount of cash actually held by controlled at that time will be determined within aa days after the date of the distribution if the actual amount differs from the intended amount a cash true-up payment will be made by distributing to controlled or vice versa to eliminate the disparity the cash true-up payment in addition to the cash true-up payment which will be provided for under a separation agreement the separation agreement distributing and controlled and their respective affiliates may be required to make other_payments after the distribution pursuant to the separation agreement a tax_sharing_agreement the tsa an employee matters agreement the ema and or a transition services agreement the ta with respect to indemnity and other obligations that will have arisen in taxable periods beginning before the distribution but will not be ascertainable until after the distribution such payments together with the cash true-up payment the post- distribution payments distributing will deposit any cash true-up payment received from controlled into a segregated account pending transfer of the cash true-up payment to creditors and or shareholders of distributing in each case pursuant to the plan_of_reorganization controlled may adopt a shareholder rights plan the controlled rights plan prior to the distribution under the controlled rights plan a preferred_stock purchase right a controlled right would trade together with each share of controlled common_stock and controlled class b common_stock until and unless certain specified events occur ix x xi plr-131565-11 representations the following representations are made by distributing with respect to the distribution a indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of the distributing separate_affiliated_group as defined in sec_355 the distributing sag is representative of present operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the distributing sag will have been the principal_owner of the goodwill and significant assets of business a throughout the five-year period ending on the date of the distribution and will continue to be the owner following the distribution d the five years of financial information submitted on behalf of the controlled separate_affiliated_group as defined in sec_355 the controlled sag is representative of the present operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted distributing through sub will have been the principal_owner of the goodwill and significant assets of business b throughout that part of the five-year period that precedes the controlled contribution and the controlled sag will be the principal_owner following the controlled contribution and distribution e neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part f neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part g following the distribution the distributing sag and the controlled sag will continue the active_conduct of business a and business b respectively independently and with its separate employees plr-131565-11 h the distribution is being carried out for the following corporate business purposes i to cause the aggregate value of the stock of distributing and controlled to exceed the pre-distribution value of distributing’s stock and ii to better incentivize distributing and controlled’s respective employees the distribution is motivated in whole or substantial part by one or more of these purposes i the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each will equal or exceed the sum of i the liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and the fair_market_value of any other_property within the meaning of sec_361 if any received by distributing from controlled and transferred to distributing’s creditors in connection with the reorganization the liabilities assumed as determined under sec_357 by controlled in the transaction will have been incurred in the ordinary course of business and will be associated with the assets being transferred k the total fair_market_value of the assets transferred to controlled by distributing in the controlled contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the controlled contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the controlled contribution and iii the amount of money and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the controlled contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distribution l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for payables arising under transitional arrangements or otherwise in the ordinary course of business m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 at the time of the distribution distributing will not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled plr-131565-11 n except for any payments that will be made in connection with the separation agreement the tsa the ema or the ta which may be based on cost or cost-plus arrangements payments made in connection with any continuing transactions between distributing or any of its subsidiaries and controlled or any of its subsidiaries will be for fair_market_value taking into account any barter arrangements based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to the transaction are investment companies as defined in sec_368 and iv p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r excluding any acquisitions of stock that result from or are deemed to result from a the replication of the proxy arrangement with respect to the controlled stock b the open market repurchases other than any such acquisitions of stock deemed to be by person or shareholder and c except with respect to person or shareholder the receipt of cash in lieu of fractional shares in connection with the reverse_stock_split the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation s immediately after the transaction as defined in sec_355 either i no person will hold a percent or greater interest within the meaning of sec_355 in distributing or controlled ii if any person holds a percent or greater interest within the meaning of sec_355 in any disqualified plr-131565-11 investment corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the distribution or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 t any payment of cash in lieu of fractional shares of stock split distributing common_stock or stock split distributing class b common_stock in the reverse_stock_split is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing and maintaining fractional shares and will not represent separately bargained-for-consideration it is intended that the total cash paid in the reverse_stock_split to shareholders in lieu of fractional shares of stock split distributing common_stock and stock split distributing class b common_stock will not exceed one percent of the fair_market_value of the distributing stock issued in the reverse_stock_split the fractional share interests of each distributing shareholder will be aggregated and it is intended that no shareholder will receive cash in an amount equal to or greater than the value of one share of stock split distributing common_stock and or stock split distributing class b common_stock as applicable u in the event controlled adopts the controlled rights plan the controlled rights will be the type of rights described in revrul_90_11 1990_1_cb_10 v the distributing recapitalization the controlled recapitalization and the reverse_stock_split will each qualify as a reorganization under sec_368 w sub 1’s adjusted_basis in the intercompany receivables equals the adjusted_issue_price and fair_market_value of such intercompany receivables and such adjusted_basis adjusted_issue_price and fair_market_value all will be equal immediately before the intercompany receivables distribution x within_12_months following the date of the distribution distributing will transfer the cash true-up payment received from controlled if any to creditors and or shareholders of distributing in each case pursuant to the plan_of_reorganization y the aggregate amount of distributing debt repaid with the proceeds from the cash true-up payment if any will not exceed the weighted quarterly average of distributing’s debt owed to unrelated third parties for the 12-month_period ending on the close of business on the last full business_day before the date on which distributing’s board_of directors initially discussed the distribution rulings based solely on the information submitted and the representations set forth above we rule as follows plr-131565-11 the controlled contribution followed by the distribution will qualify as a reorganization under sec_368 each of distributing and controlled will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on the distribution sec_355 provided that at the time of the distribution any controlled rights remain contingent non-exercisable and subject_to redemption if issued the receipt of such rights by distributing and its shareholders will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing controlled or any of the distributing shareholders rev_rul c b no gain_or_loss will be recognized by distributing on the distribution sec_361 the aggregate basis of the stock of distributing and the stock of controlled in the hands of a shareholder of distributing will equal the aggregate basis of the stock of distributing held immediately before the distribution allocated between the stock of distributing and the stock of controlled in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the stock of controlled received by a shareholder of distributing in the distribution will include the holding_period of the distributing stock with respect to which the distribution is made provided such distributing stock is held as a capital_asset by the shareholders of distributing on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 plr-131565-11 a shareholder who receives cash in lieu of fractional shares of stock split distributing common_stock in the reverse_stock_split will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the stock was held as a capital_asset on the date of the reverse_stock_split sec_1221 and sec_1222 the cash distribution and the intercompany receivables distribution will each be a distribution within the meaning of sec_301 no income deduction gain_or_loss will be recognized by distributing or controlled upon the extinguishment of the intercompany receivables following the distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includible corporations within the meaning of sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent no gain_or_loss will be recognized by distributing upon receipt of the cash true- up payment if any from controlled provided the conditions set forth in representations x and y are satisfied sec_361 and b payments made between distributing and controlled and their respective affiliates including the post-distribution payments regarding liabilities indemnities or other obligations that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 revrul_83_73 c b caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transactions that is not specifically covered by the above rulings in particular we express no opinion regarding i whether the distribution satisfies the business_purpose requirement of sec_1 b plr-131565-11 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 provided that for purposes of ruling we have assumed that any acquisitions of stock that result or are deemed to result from a the replication of the proxy arrangement with respect to the controlled stock b the open market repurchases other than any such acquisitions of stock deemed to be by person or shareholder or c except with respect to person or shareholder the receipt of cash in lieu of fractional shares in connection with the reverse_stock_split are in each case acquisitions of stock that are part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution iv the federal_income_tax effect of the preferred_stock merger and v whether the distributing recapitalization the controlled recapitalization and the reverse_stock_split each will qualify as a reorganization under sec_368 one or more rulings given in this letter deal with issues that may be addressed in subsequent published guidance see sec_11 of revproc_2011_1 2011_1_irb_1 regarding the circumstances including published guidance that may result in the revocation or modification of a ruling letter procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter plr-131565-11 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ____________________________________ mark j weiss reviewing attorney branch office of associate chief_counsel corporate
